DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 10/26/2020 have been entered, considered, and an action on the merits follows.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s arguments regarding claim rejections under 35 U.S.C. 103, found on page 8, first paragraph of the Remarks, have been considered and are persuasive. The examiner agrees with Applicant’s remarks regarding teaching reference Ghiran et al. (hereinafter Ghiran; US 6931901 B2). The Applicant states that Ghiran’s tool does not rotate when performing hole sizing using the hole-sizing portion of the tool (figure 2, element 26), and the tool only rotates when the thread-forming portion (figure 2, element 30) of the tool is reached into the hole (column 6, lines 33-63). Whereas, primary reference Matsuo et al. (hereinafter Matsuo; JP H0739948 A) discloses a tool that performs hole sizing by rotating a tool. Therefore, there is no motivation to combine Ghiran’s non-rotating hole sizing method with Matsuo’s rotating hole sizing method.
Previous claim rejections under 35 U.S.C. 103 are hereby withdrawn. Previously presented claims 1-8, 10-12, 14 and new claims 18-19 are rejected using new references, and new claim 17 is objected to as being dependent upon a rejected base claim, as seen in the Office Action below.


Claim Objections
The following claims are objected to because of the following informalities:
Claim 7, “…are present on one circumferential surface of the diameter-increasing.” should read --“…are present on one circumferential surface of the diameter-increasing portion.--, for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (hereinafter Wagner; DE 19924898 A1).
Regarding claim 1, Wagner discloses a hole widening method comprising:
providing a forming tool (figure 1) which has a diameter-increasing portion increasing in diameter from a front end side toward a rear end side (figure 2, i.e. diameter of the tool 
successively widening the pilot hole by pushing the forming tool into the pilot hole such that the line-shaped projection of the forming tool comes into point contact with a part of a circumferential edge portion of the pilot hole in the workpiece two times or more, and forming a stretched flange (paragraph 0022, i.e. an expansion method that uses three threads to perform a desired expansion of the hole, where the expansion is continuously carried out to properly expand the hole).

    PNG
    media_image1.png
    481
    1186
    media_image1.png
    Greyscale

Annotated Figure 2 of Wagner

Regarding claim 2, Wagner further discloses wherein when successively widening the pilot hole, the forming tool is pushed into the pilot hole while the forming tool rotates about a central axis thereof in a pushing direction (paragraph 0025, i.e. “to expand the pipe end 29, the drive unit 10 is switched on, so that the drive spindle 12 is rotated about its axis” and “the expanding tool 1 is pushed into the pipe end 28”).

Regarding claim 3, Wagner discloses a forming tool (figure 1) comprising:
a diameter-increasing portion that increases in diameter from a front end side toward a rear end side (figure 2, i.e. diameter of the tool gradually increases; translation: paragraph 0021); and
a line-shaped projection that is formed to protrude outward from a surface of the diameter-increasing portion (figure 2, i.e. a line-shaped projection continuously spirals around the circumference of the tool),
wherein the line-shaped projection has a spiral shape and continuously extends at least one round in a circumferential direction of the forming tool in a case of being seen from the front end side (figure 2 as annotated above, i.e. a line-shaped projection continuously spirals around the diameter-increasing portion circumference of the tool; when viewed from a front end, one would inherently see at least four spirals due to the structure of the diameter-increasing portion; Examiner notes that while figure 3 attempts to show a front-end view of said tool, however, the figures are hand drawn, where it would be difficult to depict the spiral threads from a front-end view)).


Regarding claim 5, Wagner discloses a forming tool comprising:BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/CMV/JN/mkhApplication No.: 15/752,948Docket No.: 1609-1176PUS1Reply to Office Action of August 18, 2020Page 3 of 9
a diameter-increasing portion that increases in diameter from a front end side toward a rear end side (figure 2, i.e. diameter of the tool gradually increases; translation: paragraph 0021);
a line-shaped projection that is formed to protrude outward from a surface of the diameter-increasing portion (figure 2, i.e. a line-shaped projection continuously spirals around the circumference of the tool); and
a motor to rotate the diameter-increasing portion around a central axis thereof (figure 1; paragraph 0016, i.e. drive unit (10) may be a conventional drilling machine, which inherently have motors; paragraph 0025, line 221, i.e. “rotated about its axis”), 
wherein the line-shaped projection has a spiral shape and continuously extends at least one round in a circumferential direction of the forming tool in a case of being seen from the front end side figure 2 as annotated below, i.e. a line-shaped projection continuously spirals around the diameter-increasing portion circumference of the tool; when viewed from a front end, one would inherently see at least four spirals due to the structure of the diameter-increasing portion; Examiner notes that while figure 3 attempts to show a front-end view of said tool, however, the figures are hand drawn, where it would be difficult to depict the spiral threads from a front-end view)).

    PNG
    media_image1.png
    481
    1186
    media_image1.png
    Greyscale

Annotated Figure 2 of Wagner
Regarding claims 4, 8, 11, and 12, Wagner further discloses wherein a body portion is formed on the rear end side of the diameter-increasing portion, and the line-shaped projection extends over a surface of the body portion (figure 2 as annotated below).

    PNG
    media_image2.png
    437
    542
    media_image2.png
    Greyscale

Annotated Figure 2 of Wagner

Regarding claims 6, 7, and 10, Wagner further discloses wherein in a case of being seen in a cross section including a central axis of the diameter-increasing portion, two or more of the line-shaped projections are present on one circumferential surface of the diameter-increasing portion (figure 2 as annotated below, i.e. six instances of the line-shaped projection is seen at a cross section of the tool).

    PNG
    media_image3.png
    447
    516
    media_image3.png
    Greyscale

Annotated Figure 2 of Wagner

Regarding claim 14, wherein a cross-sectional shape of the line-shaped projection has an arc shape at least a location which comes into contact with the circumferential edge portion of the pilot hole (figure 2, i.e. the line shaped projection is arc shaped; paragraph 0023, i.e. “the end face 30 of the web 27 is rounded”).

Claims 3 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smisson et al. (hereinafter Smisson; US 20090018589 A1).
Regarding claims 3 and 18, Smisson discloses a forming tool (figure 2; abstract, i.e. a bone screw that is inserted into a bone, threads of the screw inherently forming a thread into the bone as the screw is inserted) comprising:
a diameter-increasing portion that increases in diameter from a front end side toward a rear end side (figure 2, i.e. the tip of the forming tool is a diameter-increasing portion); and
a line-shaped projection that is formed to protrude outward from a surface of the diameter-increasing portion (figure 2, i.e. a line-shaped projection spirals from a surface of the diameter-increasing portion, forming a thread),
wherein the line-shaped projection has a spiral shape and continuously extends at least one round in a circumferential direction of the forming tool in a case of being seen from the front end side (figure 2 as annotated below).
wherein a number of a thread of the line-shaped projection is 2 to 7 (figure 2, i.e. the forming tool contains 5 full threads), and wherein a pitch of the line-shaped projection is 5.0 to 30.0 mm (paragraph 0041, i.e. a pitch of the line-shaped projection is between 3-9mm).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Smisson in view of Fair et al. (hereinafter Fair; US 20120274253 A1).
Regarding claims 5 and 19, Smisson discloses a forming tool (figure 2; abstract, i.e. a bone screw that is inserted into a bone, threads of the screw inherently forming a thread into the bone as the screw is inserted) comprising:
a diameter-increasing portion that increases in diameter from a front end side toward a rear end side (figure 2, i.e. the tip of the forming tool is a diameter-increasing portion); and
a line-shaped projection that is formed to protrude outward from a surface of the diameter-increasing portion (figure 2, i.e. a line-shaped projection spirals from a surface of the diameter-increasing portion, forming a thread),
wherein the line-shaped projection has a spiral shape and continuously extends at least one round in a circumferential direction of the forming tool in a case of being seen from the front end side (figure 2 as annotated below).
wherein a number of a thread of the line-shaped projection is 2 to 7 (figure 2, i.e. the forming tool contains 5 full threads), and wherein a pitch of the line-shaped projection is 5.0 to 30.0 mm (paragraph 0041, i.e. a pitch of the line-shaped projection is between 3-9mm).
Smisson recognizes that the forming tool is driven using a screwdriver (paragraph 0037). Smisson is silent on the screwdriver having a motor. However, in the same field of endeavor, Fair teaches a powered screwdriver having a motor, the screw driver used to rotate bone screws, in order for a user to drive the bone screw to a desired depth using the motor, thereafter manually ratcheting the screw with the tool to complete the desired torque or depth (paragraph 0023). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention,  to combine the bone screw of Smisson with the motorized screw driver as taught by Fair, in order for a user to drive the bone screw to a desired depth using the motor (paragraph 0023).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, it is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from the claim obvious in combination with the rest of the claimed limitations set forth in the independent claim:
wherein a number of a thread of the line-shaped projection is 2 to 7, and wherein a pitch of the line-shaped projection is 5.0 to 30.0 mm.
The following closest prior arts fall short for the following reasons.
Wagner discloses a forming tool having a spiral shaped line-shaped projection, where said tool has a thread of six full threads. Wagner does not disclose a thread pitch.
Smisson teaches a tool having five threads, and a thread pitch of 9mm. However, there is no motivation to modify Wagner’s thread pitch with Smisson’s thread pitch, because Smisson’s tool is used to form a thread in a bone, and Wagner’s forming tool is only used for hole widening and not for thread forming.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725